Dear Chief Thomas:
In response to your inquiry of recent date, note that R.S.42:63(D) of our state Dual Officeholding and Dual Employment Laws prohibits an elected councilman from holding any employment (full or part-time) within the same political subdivision in which he holds elected office.  Further, a councilman may not hold full-time appointive office in any political subdivision.  R.S.42:63(D) states, in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
Compensation, in general, has no effect regarding the prohibitions of the law.  Thus, we conclude your city councilman may not hold an administrative position with the town police department.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                              CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  _____________________________________
                              KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams